DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received July 19, 2021.  Claims 1, 2, 5-7, 11, 12, and 14-21 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 11, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al, US 2016/0312156.
Pan et al teach a laundry composition comprising C12-15 EO7 nonionic surfactant, and enzyme (¶86).  PolyAPTAC may be used as an enzyme stabilizer, and so it would have been obvious for one of ordinary skill in the art to use this polymer in the laundry detergent above with confidence of forming a successful laundry detergent.  With respect to reducing wrinkles and/or lint of a fabric, as it is obvious to form the laundry detergent claimed, the examiner maintains the laundry detergent of the reference will be at least as effective at reducing wrinkles as the laundry detergent claimed.
With respect to present claims 2 and 5, all laundry detergents are subject to dilution and so the “in-use” concentration will encompass the claimed range, and though the molecular weight of the APTAC is not disclosed, the claimed range is broad to the point where it surely encompasses most polymer molecular weights for use in laundry detergents.
With respect to present claim 20, as PolyAPTAC is a known polymer, adding a polymer to water cannot be patentable.
Applicants have traversed this rejection on the grounds the reference adds polyAPTAC for a difference reason than applicants and so the reference should not be applied.  Applcants have claimed a composition containing two components: an ethoxylated alcohol non-ionic surfactant, ubiquitous in detergents, and a well-known cationic polymer.  These two ingredients are contemplated by the reference.  Why have applicants achieved color fastness with their composition, but the laundry detergent of the reference has not, when it may contain the very same two components?  The examiner maintains if it is obvious to add polyAPTAC to a laundry detergent as an enzyme stabilizer, or for any purpose, then any properties realized by applicants will be realized by the composition of the reference and so the claim limitations are satisfied.

The rejection of claims 1, 2, 5-7, 9, 11, 12, 14-16, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Kroon et al, US 2017/0266099 is withdrawn in view of applicants’ amendment and response.  Example 1 is a hair conditioner, and even though nonionic surfactants are taught by the reference, it is unlikely one of ordinary skill would formulate a hair conditioner with a nonionic surfactant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761